UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of Earliest Event Reported): February 21, 2012 HIGHER ONE HOLDINGS, INC. (Exact name of registrant as specified in its charter) Delaware 001-34779 26-3025501 (State or Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification Number) 115 Munson Street New Haven, CT (Address of principal executive offices) (Zip Code) (203) 776-7776 (Registrant’s telephone number, including area code) N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligations of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240-13e-4(c)) Item8.01. Other Events. The executive officers of Higher One Holdings, Inc. (the “Company”) have terminated their 10b5-1 stock trading plans and entered into new 10b5-1 stock trading plans under which sales of the Company’s shares are triggered at generally higher limit price floors than under each of their respective previous plans. Detailed summaries are provided below. Like the previous plans, the new plans are intended to help the executive officers diversify their respective net worths, which are relatively concentrated in the Company’s shares. The executive management team remains committed to the Company’s long-term success. On February 8, 2012, Dean Hatton, the Company’s current President and Chief Executive Officer, terminated his 10b5-1 stock trading plan entered into on September 7, 2011 and adopted a new 10b5-1 stock trading plan effective February 21, 2012. Upon termination of the plan entered into on September 7, 2011, Mr. Hatton exercised the remaining options that were subject to the plan and intends to hold the issued shares underlying those options. Mr. Hatton’s new plan provides for the sale of shares of the Company’s common stock, issuable upon exercise of options granted on December 12, 2007, September 25, 2008, March 3, 2004, January 17, 2006, January 23, 2007 and December 7, 2007.These options will expire ninety days after the date of Mr. Hatton’s retirement from his position as President and CEO. Under the plan, beginning on March 22, 2012, a brokerage firm may periodically exercise Mr.Hatton’s stock options and sell the issued shares prior to the expiration of the plan on September 28, 2012.The maximum number of options that can be exercised and sold over the duration of the plan is 756,562. On February 21, 2012, Mark Volchek, co-founder of the Company and current Chairman and Chief Financial Officer, terminated his 10b5-1 stock trading plan entered into on March 7, 2011 and adopted a new 10b5-1 stock trading plan. Like his previous plan, the new plan provides for the sale of shares owned by Mr.Volchek as part of his individual long-term strategy for asset diversification and liquidity. Under the plan, beginning on March 22, 2012, a brokerage firm will be authorized to sell a certain number of shares on a monthly basis provided the stock is above a certain level. The plan expires on June12, 2013. The maximum number of shares that can be sold over the allotted time is 600,000 shares. On February 21, 2012, Miles Lasater, co-founder of the Company and current Chief Operations Officer, terminated his 10b5-1 stock trading plan entered into on March 7, 2011 and adopted a new 10b5-1 stock trading plan. Like his previous plan, the new trading plan provides for the sale of shares owned by Mr.Lasater as part of his individual long-term strategy for asset diversification and liquidity. Under the plan, beginning on March 22, 2012, a brokerage firm will be authorized to sell a certain number of shares on a monthly basis provided the stock is above a certain level. The plan expires on April30, 2013. The maximum number of shares that can be sold over the allotted time is 500,000 shares. On February 21, 2012, Casey McGuane, the Company’s Chief Service Officer, terminated his 10b5-1 stock trading plan entered into on March 7, 2011 and adopted a new 10b5-1 stock trading plan. The new trading plan provides for the sale of shares of the Company’s common stock, issuable upon exercise of options granted on September12, 2002 and February 10, 2005, and for the sale of shares owned by Mr. McGuane as part of Mr.McGuane’s individual long-term strategy for asset diversification and liquidity. Under the plan, beginning March 22, 2012, a brokerage firm may periodically exercise Mr.McGuane’s stock options and sell the issued shares. The plan expires on December 31, 2013.
